DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: The 06/27/2022 claim amendments have rendered moot the objections to the claims by reciting claim language that is clear and consistent. These amendments have also rendered moot the rejections under 35 U.S.C. 112(a) and 112(b), as the claims have been amended to recite limitations that are clear and supported by the disclosure, while deleting the subject matter that necessitated these rejections. This can be seen by simply comparing the rejections to the amended claims to observe how each issue raised in each claim rejection was addressed by the amendments.
Regarding the rejections under 35 U.S.C. 101, the Examiner has determined that the amended claims are no longer directed to an abstract idea, as the independent claims now recite a step of operating a UAV to implement a selected flight route, which is not a process that is practical to perform in the mind. The Examiner also notes that the selected flight route is composed of a selection of “three-dimensional cubes”, where although a person could draw cubes using pen and paper, it is clear that the claimed “three-dimensional cubes” are directed to representing space in three dimensions in a computer system as is conventional in the art, therefore, it is the Examiner’s position that the selection of these cubes as a flight route, the selection of the flight route, and the operating of a UAV to implement the selected flight route amounts to a process that cannot be performed in the human mind.
Regarding the rejections under 35 U.S.C. 103, the closest prior art of record is Cajias et al. (2021/0172740).
While Cajias et al. teaches the equivalent of the claimed assessing and minimizing risks associated with potential unmanned aerial vehicle (UAV) flight routes, receive data related to an aircraft type, and using static and dynamic information to generate a flight risk profile determine a flight route that has a low risk using the flight risk profile, and also teaches using “cubes or 3D shapes representing the 3D space” in which a route is being computed (Cajias et al.; see P[0049]), Cajias et al. does not expressly recite the claimed “generate a flight risk profile using the static information and a plurality of risk levels of airspace by assigning a numeral to each three-dimensional cubes that are arranged in stacks relative to each other, and each of the three-dimensional cubes represent areas of airspace, wherein the numeral assigned to each of the three-dimensional cubes indicate high-risk levels, moderate-risk levels, and low-risk levels based on the static information and dynamic information at a future time period; analyze the risk levels of airspace using each numeral assigned to the respective three-dimensional cubes to determine a flight route that has a low-risk” and “select the three-dimensional cubes, being the low-risk, as the flight route based on the flight risk profile”.
The cubes of Cajias et al. represent the 3D space in which a route is being computed (Cajias et al.; see P[0049]), and are not selected as a “flight route” as claimed, where the claim implies that selection of the “three-dimensional cubes” is what generates the flight route itself, and Cajias et al. instead teaches that the cubes contain a route that is being computed, which is not equivalent to what is claimed. Furthermore, Cajias et al. does not assigning any “numeral” indicating a risk-level to a cube, and does not teach that such a risk level of a cube is determined using static and dynamic information as claimed. While Cajias et al. does teach determining a risk in traversing a cube (“…the routing module 203 can also determine whether the collision probability of a cube or 3D shape is below a threshold value (e.g., indicating that there is relatively low risk in traversing the cube) (step 813). For example, the threshold can be set so that probabilities below the threshold indicate that the cube is risk-free…”, see P[0070]), the cube is meant to represent an area that contains a portion of a route, and the cubes are not selected as part of the route itself as claimed, therefore, the cubes are not selected to form a route based on the risk level of each cube as claimed, but merely indicate the risk probability that will be encountered while traversing a route. Additionally, Cajias et al. does not teach any stacking or arrangement of cubes in “stacks” as claimed.
While the claimed limitations may appear to be composed of various techniques known in the art, the Examiner could not find a motivation in the prior art to show why the prior art renders obvious the amended limitations, or a motivation to modify the prior art to teach all of the claimed limitations when taking the independent claims as whole.
Therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662